Title: To James Madison from William Jarvis, 18 February 1808
From: Jarvis, William
To: Madison, James



Sir
Lisbon 18th. Feby. 1808

The original of the preceding of the 29 Jany. went by the Brig Orlando Captn. Baty, and the duplicate with the originals of the 1st. & 5th. Feby, by the Brig Daniel Captn. Baill; Since then nothing material has taken place but that of the disarming of the Militia, of which the decree is inclosed.  Some dissatisfaction has been excited by the contribution but it has not extended to any thing beyond that of private murmurs nor does there appear to be the least disposition on the part of the people to proceed farther, which is certainly prudent, as not the smallest benifit would arise, but much injury would inevitably result from resistance.
Owing to the blockade of the port, the Brig Maria in which Miss Sparhawk & Mr. Jarvis came as passengers, was obliged to proceed to St. Lucar, near Cadiz which will render it necessary for me to leave here for that place, for a short time.  As it is probable, that the President, as well as yourself Sir may know the circumstances & feelings which imperiously call on me to shew this respectful attention to that Young Lady; I am persuaded that both will approve a short departure from my post on such an occasion, at a time when the public have so little call for services in this place, there being only four vessels of the United States now in port, three of which will leave here before my departure and the other shortly after, to facilitate which I shall make every arrangement before I set away.
A dispatch from Mr Erving received by a Gentleman just from Madrid will go by the Ship Sally & Hitty, Captn. Fleming for Philada. by which conveyance this letter goes; and another from that Gentleman will be forwarded by the Brig Fame, Captn. Howe for Providence.  I shall also send by this conveyance all the decrees of Genl. Junot to this date.  
With entire Respect I have the honor to be Sir Yr. Mo: Ob: Servt.

William Jarvis


P.S.  After the British orders of the 11 Novr. the declaration by Sir Sidney Smith of the Blockade of Porto became of so little consequence that I had almost forgot to inclose a copy.  It was sent into St. Uber by a flag of truce, transmitted to General Junot & by His Excy. sent to me under cover.  Another flag of truce came in two days ago, with the wounded prisoners out of a gun boat which the British cut off from an exposed situation, a few days before.  The General refused to receive them, & positively forbid the entry of any others.
It is currently reported that the Spanish General at St. Uber has embargoed all the Grain in the Alentejo, (the principal grain province in Portugal) for the use of the Spanish Army.  Probably this may be alluded to in the decree on this subject.  It is certain that there exists no cordiality between the commanders.

